 Case: 1:17-cr-00103-RLW Doc. #: 65 Filed: 08/12/20 Page: 1 of 2 PageID #: 200




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,                       )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )   No. 1:17CR00103 RLW
                                                )
BRANDON KEITH DONNER,                           )
                                                )
               Defendant.                       )


                DEFENDANT'S MOTION FOR EXTENSION OF TIME
           TO FILE AMENDED MOTION FOR COMPASSIONATE RELEASE

       COMES NOW Defendant, by and through the undersigned counsel, and for his motion,

states the following:

       1. On July 9, 2020, Defendant filed his pro se motion for Compassionate Release (doc #

           63).

       2. Counsel is still in the process of determining whether to file an amended motion on

           Defendant’s behalf and is asking for a additional time to do so.

       3. Counsel is requesting the deadline for filing an amended motion, or notice of intent

           not to do so, be extended up to and including September 11, 2020.

       WHEREFORE, in the interests of justice and for good cause shown, it is prayed that the

       Court grant Defendant=s request to extend the deadline for filing of any amended motion

       up through and including September 11, 2020.



                                             Respectfully submitted,
 Case: 1:17-cr-00103-RLW Doc. #: 65 Filed: 08/12/20 Page: 2 of 2 PageID #: 201




                                             /s/Michael A. Skrien
                                             Michael A. Skrien #43133MO
                                             Assistant Federal Public Defender
                                             325 Broadway, 2nd Floor
                                             Cape Girardeau, Missouri 63701
                                             Telephone: (573) 339-0242
                                             Fax: (573) 339-0305
                                             E-mail: mike_skrien@fd.org

                                             ATTORNEY FOR DEFENDANT



                                CERTIFICATE OF SERVICE

        I hereby certify that on August 12, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court's electronic filing system upon the
office of the United States Attorney.

                                             /s/Michael A. Skrien
                                             Michael A. Skrien
